--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



12% PROMISSORY NOTE
 


$ 100,000
June 28, 2007





FOR VALUE RECEIVED, Oxford Media, Inc., a Nevada corporation (the “Maker”), with
its primary offices located at One Technology Drive, Building H, Irvine, CA
92618, promises to pay to the order of Midsummer Investment, Ltd., or its
registered assigns (the “Payee”), upon the terms set forth below, the principal
sum of One Hundred Thousand Dollars ($100,000) plus interest on the unpaid
principal sum outstanding at the rate of 12% per annum (this “Note”).



 
1.
Payments.



(a)   The full amount of principal and accrued interest under this Note shall be
due upon the earlier of (i) written demand to the Maker of holders of the
Company’s 12% Promissory Notes issued on June 28, 2007 (“12% Notes”) then
holding, in the aggregate, at least 51% of the outstanding principal amount of
the 12% Notes (provided such a demand will not be made earlier than 13 July
2007); and, (ii) December 31, 2007 (the “Maturity Date”), unless due earlier in
accordance with the terms of this Note.


(b)   The Maker shall pay interest to the Payee on the aggregate then
outstanding principal amount of this Note at the rate of 12% per annum, payable
upon the earlier of (i) written demand to the Maker of holders of the 12% Notes
then holding, in the aggregate, at least 51% of the outstanding principal amount
of the 12% Notes (provided such a demand will not be made earlier than 13 July
2007); and, (ii) the Maturity Date.


(c)   All overdue accrued and unpaid principal and interest to be paid hereunder
shall entail a late fee at the rate of 22% per annum (or such lower maximum
amount of interest permitted to be charged under applicable law) which will
accrue daily, from the date such principal and/or interest is due hereunder
through and including the date of payment.


(d)   Maker may not prepay, in whole or in part, the principal sum and interest
under this Note unless without the consent of the Payee.



 
2.
Events of Default.



(a)   “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


--------------------------------------------------------------------------------



(i)   any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;


(ii)     Maker shall fail to observe or perform any obligation or shall breach
any term or provision of this Note and such failure or breach shall not have
been remedied within ten days after the date on which notice of such failure or
breach shall have been delivered;


(iii)    Maker or any of its subsidiaries shall fail to observe or perform any
of their respective obligations owed to Payee or any other covenant, agreement,
representation or warranty contained in, or otherwise commit any breach
hereunder or in any other agreement executed in connection herewith;


(iv)       Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or Maker or any subsidiary shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;


(v)        Maker or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Maker or any subsidiary, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; or



2

--------------------------------------------------------------------------------



(vi)       Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker, or (d)
make any distribution or declare or pay any dividends (in cash or other
property, other than common stock) on, or purchase, acquire, redeem, or retire
any of Maker's capital stock, of any class, whether now or hereafter
outstanding. “Change of Control Transaction” means the occurrence of any of: (i)
an acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Maker, by contract or otherwise) of in excess of
33% of the voting securities of Maker, (ii) a replacement at one time or over
time of more than one-half of the members of Maker's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Maker with or into another
entity that is not wholly-owned by Maker, consolidation or sale of 33% or more
of the assets of Maker in one or a series of related transactions, or (iv) the
execution by Maker of an agreement to which Maker is a party or by which it is
bound, providing for any of the events set forth above in (i), (ii) or (iii).


(b)   If any Event of Default occurs, the full principal amount of this Note,
together with all accrued interest thereon, shall become, at the Payee's
election, immediately due and payable in cash. Commencing 5 days after the
occurrence of any Event of Default that results in the acceleration of this
Note, the interest rate on this Note shall accrue at the rate of 18% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law. The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.



3

--------------------------------------------------------------------------------



3.    Most Favored Nations. The Payee shall have the right, in its sole
discretion, to convert the principal balance of this Note then outstanding plus
accrued but unpaid interest, in whole or in part, into securities of the Maker
(or its successor or parent) being issued in any private or public offering of
equity securities or indebtedness of the Maker (or its successor or parent)
consummated while this Note is outstanding, upon the terms and conditions of
such offering, at a rate equal to, for each $1 of principal amount of this Note
surrendered, $1 of new consideration offered for such securities. By way of
example, if the Payee wishes to surrender $100,000 principal amount of this Note
to the Maker as consideration for the purchase of new securities or
indebtedness, the Payee shall receive, and the Maker shall issue, $100,000 of
new securities or indebtedness to the Payee, otherwise on the same terms and
conditions as the other participants.


4.    Negative Covenants.  So long as any portion of this Note is outstanding,
the Maker will not and will not permit any of its Subsidiaries to directly or
indirectly:


a)   other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
b)   other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;


c)   amend its certificate of incorporation, bylaws or other charter documents
so as to adversely affect any rights of the Payee;


d)   except as contractually required by the Maker as of the date of issuance of
this Note, repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of securities;


e)   enter into any agreement with respect to any of the foregoing; or


f)    other than in respect of the Maker’s Series A and Series B Preferred
Stock, pay cash dividends or distributions on any equity securities of the
Maker.


“Permitted Indebtedness” shall mean (a) the indebtedness of the Maker existing
on the date of issuance of this Note and (b) indebtedness incurred by the Maker
that does not mature or require payments of principal prior to the Maturity Date
of this Note and is made expressly subordinate in right of payment to the
indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Payee and approved by the Payee in writing.



4

--------------------------------------------------------------------------------



“Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures and (b) liens imposed by law which were incurred in the ordinary
course of business, such as carriers’, warehousemen’s and mechanics’ liens,
statutory landlords’ liens, and other similar liens arising in the ordinary
course of business, and (x) which do not individually or in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Maker and its
consolidated subsidiaries or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such lien.


5.   No Waiver of Payee’s Rights. All payments of principal and interest shall
be made without setoff, deduction or counterclaim. No delay or failure on the
part of the Payee in exercising any of its options, powers or rights, nor any
partial or single exercise of its options, powers or rights shall constitute a
waiver thereof or of any other option, power or right, and no waiver on the part
of the Payee of any of its options, powers or rights shall constitute a waiver
of any other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.


6.   Modifications. No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.


7.   Cumulative Rights and Remedies; Usury. The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, the Security Agreements, or applicable law
(including at equity). The election of Payee to avail itself of any one or more
remedies shall not be a bar to any other available remedies, which Maker agrees
Payee may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.



5

--------------------------------------------------------------------------------



8.   Use of Proceeds. Maker shall use the proceeds from this Note hereunder for
working capital purposes and not for the satisfaction of any portion of Maker’s
or subsidiary’s debt (other than payment of trade payables in the ordinary
course of Maker's business and prior practices), to redeem any of Maker’s or
subsidiary’s equity or equity-equivalent securities or to settle any outstanding
litigation.


9.   Collection Expenses. If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys fees incurred with the investigation, preparation and
prosecution of such action or proceeding.


10.       Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.


11.       Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term “Payee” as used herein, shall also include any endorsee,
assignee or other holder of this Note.


12.       Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, Maker shall execute and deliver to the Payee a
new promissory note containing the same terms, and in the same form, as this
Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.


13.       Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Maker, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Maker or any mortgage, indenture, contract or
other agreement to which the Maker is a party or by which the Maker or any
property or assets of the Maker may be bound.



6

--------------------------------------------------------------------------------



14.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.


15.       Notice.  Any and all notices or other communications or deliveries to
be provided by the Payee hereunder, including, without limitation, any
conversion notice, shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service or sent by certified
or registered mail, postage prepaid, addressed to the Maker, or such other
address or facsimile number as the Maker may specify for such purposes by notice
to the Payee delivered in accordance with this paragraph. Any and all notices or
other communications or deliveries to be provided by the Maker hereunder shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Payee at the address of the Payee appearing on
the books of the Maker, or if no such address appears, at the principal place of
business of the Payee. Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 P.M. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
P.M. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.


17.       Required Notice to Payee. The Payee is to be notified by the Maker, in
accordance with Section 15, when any of the following occur:


(a)   at the time the Maturity Date is established by the note holders, as
provided in Section 1;



7

--------------------------------------------------------------------------------



(b)   at the time any one or more of the note holders is paid interest or repaid
principal; and




(c)   at the time of an Event of Default as defined in Section 3.


The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.



 
OXFORD MEDIA, INC.
     
By:    /S/ Lewis Jaffe_____________________
 
Name: Lewis Jaffe
 
Title: CEO


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------